Citation Nr: 0934590	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  05-18 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in St. Paul, Minnesota

THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for stroke due to treatment 
with the wrong medication.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1955 
to September 1958.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that decision, the RO denied the 
Veteran's claim for entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for stroke 
due to treatment with the wrong medication.  The Board 
remanded the matter for further evidentiary development and 
adjudication in January 2008.  The Appeals Management Center 
(AMC) re-adjudicated the claim and again denied the Veteran's 
claim via the issuance of a supplemental statement of the 
case (SSOC) in July 2009.  


FINDINGS OF FACT

1.  The Veteran was prescribed Fosinopril and Atenolol, among 
other medications, for treatment of hypertension at the VA 
Medical Center (VAMC) in St. Cloud, Minnesota, beginning in 
1998.

2.  On March 18, 2004, the Veteran suffered a stroke. 

3.  In treating the Veteran for hypertension, VA exercised 
the degree of care that would be expected of a reasonable 
health care provider. 

4.  The competent medical evidence does not reflect any 
additional disability attributable to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, or an event not 
reasonably foreseeable.

5.  The evidence does not show, and the Veteran does not 
allege, that VA treated him without his informed consent.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 
1151 for stroke due to treatment with the wrong medication 
have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.361, 17.32 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify & Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009). 
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision on the claim on appeal has been 
accomplished.  In this respect, through May 2004 and February 
2008 notice letters, the RO notified the Veteran of the legal 
criteria governing his claim and the evidence that had been 
considered in connection with his claim.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In the letters, the RO notified the 
Veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the Veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned May 2004 and 
February 2008 letters.

Although notice regarding an award of an effective date or 
rating criteria was not provided prior to the initial 
adjudication of the Veteran's claim, such notice was provided 
in the February 2008 notice letter.  The Board does not now 
have such issues before it.  See, e. g., Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board thus 
finds that "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 18 
Vet. App. at 122.  Consequently, the Board does not find that 
any late notice in this case under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim on 
appeal.  The medical records pertaining to the Veteran's VA 
care have been obtained and associated with the claims file.  
Additionally, the AMC has obtained a VA medical opinion with 
respect to the claim on appeal.  

The Board also notes that the Veteran's representative has 
contended that VA's duty to assist includes obtaining quality 
assurance records from the Minneapolis and St. Cloud VA 
Medical Centers (VAMCs).  The Board notes that the VA 
Adjudication Manual provisions (M21-1MR, Part IV) prohibit VA 
adjudicators from obtaining quality assurance records when 
adjudicating compensation claims under 38 U.S.C.A. § 1151.  
VA is not permitted to disclose quality assurance records to 
the public except in narrowly defined circumstances pursuant 
to 38 U.S.C.A. § 5705 (West 2002).  Notwithstanding that 
fact, the Veteran's representative has not contended that any 
such records exist.  The Board notes that the duty to assist 
is not a license for a fishing expedition to determine if 
there might be some unspecified information which could 
possibly support a claim.  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).  Accordingly, further development in this 
regard is not warranted.  Otherwise, neither the Veteran nor 
his representative has alleged that there are any outstanding 
medical records probative of the Veteran's claim that need to 
be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran filed his claim for compensation benefits under 
38 U.S.C.A. § 1151 in March 2004.  He claims that the 
medications prescribed by his VA health care providers to 
treat his diagnosed hypertension, including Fosinopril and 
Atenolol, caused him to suffer one or more strokes.

With respect to claims filed on or after October 1, 1997, 38 
U.S.C.A. § 1151 provides in pertinent part that compensation 
shall be awarded for a qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  For 
purposes of this section, a disability is a qualifying 
additional disability if the disability was not the result of 
the Veteran's willful misconduct and the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran under any law administered 
by the Secretary, and the proximate cause of the disability 
was (a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).  

The Board notes that regulations to implement the current 
version of 38 U.S.C.A. § 1151 were promulgated in August 
2004.  See 38 C.F.R. § 3.361 (2008).  The effective date of 
the change was September 2, 2004.  (See 38 C.F.R. § 3.358 
pertaining to claims for compensation for disability from 
hospitalization, or medical/surgical treatment filed prior to 
October 1, 1997).  A review of 38 C.F.R. § 3.361 reflects 
that, in pertinent part, the regulation is a restatement of 
the criteria of 38 U.S.C.A. § 1151.  In this case, the 
Veteran has been provided the statutory provisions for 38 
U.S.C.A. § 1151.  He has also been provided with some of the 
pertinent provisions of 38 C.F.R. § 3.361.  As such, the 
Board finds that the Veteran has been properly notified of 
the statutory and regulatory provisions pertaining to his 
claim.  

With respect to 38 C.F.R. § 3.361, to determine whether 
additional disability exists within the meaning of § 1151, 
the Veteran's condition immediately prior to the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the claim 
is based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability.  Merely showing that 
a Veteran received care, treatment, or examination and that 
the Veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability caused by a Veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  38 
C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability (see 38 C.F.R. § 
3.361(c)); and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider, or (ii) that VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's-or, in appropriate cases, the Veteran's 
representative's-informed consent.  38 C.F.R. § 3.361(d)(1).  

Finally, the determination of whether the proximate cause of 
a Veteran's additional disability was an event not reasonably 
foreseeable is to be based on what a reasonable health care 
provider would have foreseen.  The event does not have to be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  38 C.F.R. 
§ 3.361(d)(2).  The regulation further provides that, in 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2).

The provisions of 38 C.F.R. § 17.32, Informed Consent, a 
section under the heading of Protection of Patient Rights, 
are extensive.  In particular, under 38 C.F.R. § 17.32(b), 
all patient care furnished under Title 38 of the United 
States Code shall be carried out only with the full and 
informed consent of the patient or, in appropriate cases, a 
representative thereof.  In order to give informed consent, 
the patient must have decision-making capacity and be able to 
communicate decisions concerning health care.  If the patient 
lacks decision-making capacity or has been declared 
incompetent, consent must be obtained from the patient's 
surrogate.  Practitioners may provide necessary medical care 
in emergency situations without the patient's or surrogate's 
express consent when immediate medical care is necessary to 
preserve life or prevent serious impairment of the health of 
the patient or others and the patient is unable to consent 
and the practitioner determines that the patient has no 
surrogate or that waiting to obtain consent from the 
patient's surrogate would increase the hazard to the life or 
health of the patient or others.  In such circumstances, 
consent is implied.  

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment must explain in language 
understandable to the patient or surrogate the nature of the 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.  

The consent form will be witnessed, will be filed in the 
patient's medical records, and will be valid for a period of 
30 calendar days.  38 C.F.R. § 17.32(d).  Finally, under 38 
C.F.R. § 17.32(g)(1), special consent procedures are required 
in situations where the Veteran is undergoing unusual or an 
extremely hazardous treatment or procedure, e.g., that which 
might result in irreversible brain damage or sterilization.  
This includes having the Veteran's signature witnessed by 
someone not affiliated with the VA health care facility.  

A review of the Veteran's claims file reflects post-service 
treatment records from the Minneapolis and St. Cloud VAMCs 
beginning in January 2000 documenting the Veteran's ongoing 
treatment for hypertension and his history of stroke.  The 
records reflect that the Veteran was prescribed Fosinopril in 
1998 and took that medication to treat his hypertension until 
August 2000 when the medication was discontinued after he 
complained of pain in his legs due to the medication.  He was 
started on Atenolol in January 2002 after his hypertension 
worsened.  He was seen in November 2002 with complaints of 
"episodes" wherein his right arm would shake and then his 
right leg would feel weak and he would have to sit down.  The 
Veteran reported at that time that he had stopped taking the 
Atenolol; his physician told him to re-start the medication.  
However, at a June 2003 treatment visit, the Veteran again 
reported that he had "episodes" and requested to be 
switched to a different medication.  His treatment provider 
discontinued the Atenolol at that time and switched the 
Veteran's prescription back to Fosinopril.  Later, at a 
November 2003 treatment visit, the Veteran's physician again 
prescribed Atenolol to address his uncontrolled hypertension, 
and the dosage of Atenolol was increased in March 2004.

The Board notes that treatment records reflect that the 
Veteran was hospitalized in March 2004 for a possible 
hemorrhagic stroke, having presented with left side weakness 
and an unsteady gait.  Computed tomography (CT) testing at 
the time of the Veteran's hospitalization was construed as 
negative for brain stem bleeding, although the record notes 
that an "imaging artifact obscures the area of interest."  
Subsequent outpatient treatment records from June 2004 note 
the examiner's report of the Veteran's continuing weakness in 
the left trapezius muscle and on raising the left shoulder, 
as well as decreased sensation on the left lower half of his 
face.  The treating physician also noted the Veteran's 
history of stroke, although the record reflects that a 
tomography scan of the Veteran's head conducted during the 
visit revealed "no evidence of brain stem hemorrhage."  
Similarly, treatment records from the Veteran's October 2004 
visit to the St. Cloud VAMC document the Veteran's history of 
"stroke with residual left hemiparesis."  

In February 2009, a VA physician was asked to review the 
Veteran's VA claims file and associated VA medical records 
and provide an opinion as to whether, in prescribing 
medications to treat the Veteran's hypertension, VA exercised 
the degree of care that would be expected of a reasonable 
health care provider, and whether the stroke the Veteran 
suffered in March 2004 (or at any other time) was a result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, or 
an event not reasonably foreseeable.  Following an extensive 
review of the record, including the Veteran's written 
contentions submitted in March 2004 and May 2004, the 
physician concluded that VA had exercised the degree of care 
that would be expected of a reasonable health care provider 
and that the Veteran had not suffered any additional 
disability attributable to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA, or an event not reasonably foreseeable.  
The examiner noted in particular that the Veteran's record 
did not reflect that he suffered one or more strokes in 2000.  
The examiner noted further that, although the record 
confirmed that the Veteran had suffered a stroke on March 18, 
2004, the medication prescribed by VA to treat the Veteran's 
hypertension was not the cause of the stroke.  The examiner 
opined that the Veteran's uncontrolled hypertension, not the 
medication prescribed to treat it, was the underlying cause 
of the March 2004 stroke.  The examiner found further that 
the Veteran's treating VA physician prescribed the "usual 
and customary medications" for the Veteran's hypertension 
and changed his prescription when the Veteran complained of 
side effects.  The examiner concluded that there was "no 
evidence that the medications prescribed by the VA caused or 
worsened the Veteran's stroke or his stroke residuals."  

Following a review of the evidence in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that the preponderance of the evidence is against the 
Veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
stroke due to treatment with the wrong medication.  As noted 
above, a VA physician has opined that VA's treatment of the 
Veteran's hypertension, including the drugs prescribed to 
treat the condition, was not the cause of the Veteran's March 
2004 stroke.  That opinion is uncontradicted by other 
competent evidence of record.  Moreover, there has been no 
suggestion that VA should have taken other measures to treat 
uncontrolled blood pressure.  As noted in the February 2009 
opinion, there was no carelessness, negligence or similar 
instance of fault in the way the Veteran's hypertension was 
managed.  The reviewer specifically noted that he had been 
treated with the usual and customary drugs, which had been 
changed with the Veteran's complaints of side effects.  
Accordingly, and because there is no suggestion that VA 
treated the Veteran without his informed consent, the Board 
must conclude that the greater weight of the evidence is 
against the claim.  

While the Board does not doubt the sincerity of the Veteran's 
beliefs regarding his claim on appeal, as a lay person 
without the appropriate medical training or expertise, he 
simply is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Veteran's assertions alone, while considered by 
the Board, cannot provide a basis for a grant of compensation 
under the provisions of 38 U.S.C.A. § 1151.  

Thus, under these circumstances, the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent evidence weighs against the claim, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for stroke due to treatment with the wrong 
medication is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


